DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species I-b (i.e., claims 11, 13-17 and 19) in the reply filed on 06/10/22 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/20 was considered by the examiner.
Drawings
The drawings were received on 12/22/20. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 13-17 and 19 are rejected under 35 U.S.C. 102a1 as being anticipated by Kurita 2013/0149583.
As to claims 11, 13:
	Kurita discloses that it is known in the art to make a battery system including a battery accommodation casing comprising top/bottom covers covering side walls and a plurality of electrical cells in a battery holder (i.e., accommodation portion 9) placed inside the battery accommodation casing 3 (Abstract; 0001; 0043-0048; 0049; 0051-0053; 0060-0061; 0009-0010; 0003; see Figures 2a, 3a-b, 7a-b, 9). Kurita discloses a battery management system for controlling and/or adjusting temperature of individual battery cells which includes a fan/blower disposed inside the battery accommodation casing (0001; 0043-0048; 0049; 0051-0053; 0060-0061; Abstract; see Figures 2a, 3a-b, 7a-b, 9).

    PNG
    media_image1.png
    436
    522
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    404
    512
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    360
    376
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    412
    500
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    371
    400
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    453
    521
    media_image6.png
    Greyscale

As to claims 14-15:
Kurita discloses a plurality of cooling fans 4 provided and one cooling fa is provided above the side portion 9a of the accommodation portion 9 so as to cool the top surface (0088); and/or the cooling air may be supplied from the other air blowing mechanism which is installed in the electric vehicle battery system provided with the battery pack 1a, into the battery pack 1a (0054). Kurita implicitly teaches a radial blower as the it is blower is capable of providing radial distribution of the airflow (0111). In this case, the teachings of Kurita are sufficient to satisfy applicant’s structurally undefined radial blower, if so intended. 

As to claim 16:
Kurita discloses a battery accommodation casing 3 which is an integrally formed casing (i.e., taken to represent applicant’s structurally undefined continuously cast element) (0043; see Figures 2a, 3a-b, 7a-b, 9). With respect to the limitation “continuously cast element”, the same is being construed as product-by-process limitation/claim, and that the product itself does not depend on the process of making it. Accordingly, in a product-by-process claim, the patentability of a product does not depend on its method of production. In that, it is further noted that the product in the instant claims is the same as or obvious over the product of the prior art. In re Thorpe 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113. As a result, the process steps of a product-by-process claim do not impart any significant property or structure to the claimed end product. And, if there is any difference, the difference would have been minor and obvious. Therefore, the present claims are unpatentable over a reference that satisfies the claimed compositional or physical or property or structural limitations, and/or a reference that discloses a product made by a process that reasonably substantially comprises every limitation of the claimed process. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972) and In re Fessmann, 489 F.2d 742, 744 180 USPQ 324, 326 (CCPA 1974);See also In re Best, 195 USPQ 430 (CCPA 1977) [prove that prior art products do not necessarily or inherently possess characteristics] & Ex parte Gray, 10 USPQ2d 1922 (BPAI 1989) [needs to show that the claimed process imparts unexpected property or structure](Refer to MPEP 2113: Product-by-Process Claims). 
As to claim 17:
Kurita discloses the battery case is made of aluminum (0058).

As to claim 19:
Kurita disclose the battery pack is mounted on a battery system of an electric vehicle (i.e., taken to represent applicant’s broadly claimed electrically operated two-wheeler) (0003).
	Thus, the present claims are anticipated. 


(at least) Claim 11 is rejected under 35 U.S.C. 102a1 as being anticipated by Uchida et al 2017/0069888.
As to claim 11:
	Uchida et al disclose that it is known in the art to make a battery pack/system including a first/second housings comprising top/bottom covers covering side walls and a plurality of battery modules placed inside the battery housing (Abstract; 0024; 0027-0030; 0056; 0066-0067; 0070-0074; CLAIMS 1, 4-5 and 9-11; see Figures 1, 3-5). Uchida et al disclose a battery management system for controlling and/or adjusting temperature of individual battery cells which includes a fan/blower disposed inside the first/second housings (Abstract; 0056; 0066-0067; 0070-0074; CLAIMS 1, 4-5 and 9-11; see Figures 1, 3-5).

    PNG
    media_image7.png
    739
    736
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    635
    709
    media_image8.png
    Greyscale
  
    PNG
    media_image9.png
    1
    1
    media_image9.png
    Greyscale

    PNG
    media_image9.png
    1
    1
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    680
    532
    media_image10.png
    Greyscale
  
    PNG
    media_image11.png
    656
    535
    media_image11.png
    Greyscale

    	Thus, the present claim is anticipated. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727